                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    COUNTY OF ALLEGHENY, et al.,                   )
                                                   )
              Plaintiffs,                          )
                                                   )
                                                       Civil Action No. 18-775
    v.                                             )
                                                   )
                                                       Judge Cathy Bissoon
    SANDRA STRADER, et al.,                        )
              Defendants.                          )
                                                   )   Chief Magistrate Judge
                                                   )   Cynthia Reed Eddy
                                                   )

                                   MEMORANDUM ORDER

         This case has been referred to United States Chief Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

         On February 4, 2019, the Magistrate Judge issued a Report and Recommendation (the

“Report,” Doc. 28) recommending that Plaintiffs’ Motion to Remand (Doc. 13) be granted due to

the Court’s lack of subject matter jurisdiction, and that this action be remanded forthwith to the

Court of Common Pleas of Allegheny County, Pennsylvania. Objections to the Report were due

on February 21, 2019. On that date, Defendants filed a document containing several objections

to the Report as well as a request for more time to file objections (Doc. 29). Plaintiffs timely

filed a Response in Opposition (Doc. 30), arguing against an extension of time for Defendants’

objections. On February 26, 2019, the Court granted Defendants an extension of time for

objections to March 7, 2019. 1 (Doc. 31.) The Court’s Order granting the extension stated that

“[n]o further extensions will be granted.” (Id.)


1
 Although Defendants requested an additional 45 days to file objections, the Court granted only
14 additional days from the prior deadline.
                                                   1
       As of today’s date, March 11, 2019, no objections to the Report have been filed.

       The Court has conducted a de novo review of the pleadings and documents in this case,

together with the Report. As there are no objections to the Report and as the Court agrees with

the analysis and conclusions in the Report, the Court will adopt the Report as the opinion of the

District Court and remand this case.

       Accordingly, IT IS ORDERED that:

       The Report and Recommendation (Doc. 28) is ADOPTED as the Opinion of the Court.

Plaintiffs’ Motion to Remand to the Court of Common Pleas of Allegheny County, Pennsylvania

(Doc. 13) is GRANTED and the case shall be REMANDED to the Court of Common Pleas of

Allegheny County forthwith.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case as CLOSED.

       IT IS SO ORDERED.


March 11, 2019                                       s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge



cc (via ECF email notification):
All Counsel of Record

cc (via U.S. First Class Mail):

SANDRA STRADER
7234 Kedron Street
Pittsburgh, PA 15208

VANCE STRADER
7234 Kedron Street
Pittsburgh, PA 15208



                                                2
